REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 3/29/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 3/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US copending application patent No.16431707 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1, 17 and 18 are allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 7/23/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 7/23/2022 is withdrawn.  Claims 17-20 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 17 and 18, the closest prior art are US 20190113977 of Kim et al  and WO 2017193092 of Yan.

Regarding Claims 1, 17 and 18, Kim teaches an optical element, comprising: a primary electrode layer; a secondary electrode layer overlapping at least a portion of the primary electrode layer; and an electroactive ceramic disposed between and abutting the primary electrode layer and the secondary electrode layer, wherein: a top surface of the primary electrode layer and a bottom surface of the secondary electrode layer are each oriented perpendicular to a non-polar direction of the electroactive ceramic; and a power source connected to at least one of the primary electrode layer or the secondary electrode layer. Yan teaches a piezoelectric material, wherein comprising an electroactive ceramic with a rhombohedral phase; and each of the primary electrode and the secondary electrode are oriented perpendicular to a <110> crystallographic direction of the rhombohedral phase or a <100> crystallographic direction of the rhombohedral phase.

But none of them teaches that wherein the electroactive ceramic, when exposed to an applied field of at least approximately 0.5 MV/m, comprises at least one of: an optical transmissivity within a visible spectrum of at least approximately 50%; bulk haze of less than approximately 50%; and optical clarity of at least approximately 75%.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical element/method further comprising:
wherein the electroactive ceramic, when exposed to an applied field of at least approximately 0.5 MV/m, comprises at least one of: an optical transmissivity within a visible spectrum of at least approximately 50%; bulk haze of less than approximately 50%; and optical clarity of at least approximately 75%,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-4 and 6-16 are also allowed due to their dependence on claim 1.
Claims 19-21 are also allowed due to their dependence on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872